NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT



In the Interest of D.M., a child.  )
___________________________________)
                                   )
L.M. and O.M.,                     )
                                   )
               Petitioners,        )
                                   )
v.                                 )             Case No. 2D18-503
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES; GUARDIAN AD LITEM        )
PROGRAM; C.G.; and D.M.,           )
                                   )
               Respondents.        )
                                   )

Opinion filed May 16, 2018.

Appeal from the Circuit Court for
Hillsborough County; Emily A. Peacock,
Judge.

Lily McCarty Gonzalez of McCarty
Gonzalez Pavlidis & Whidden, Tampa, for
Petitioners.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Respondent
Department of Children and Families.

Laura J. Lee, Sanford, for Respondent
Guardian ad Litem Program.
No appearance for remaining Respondents.

PER CURIAM.


            Denied.


KELLY, CRENSHAW, and BLACK, JJ., Concur.




                                      -2-